Exhibit 10.3

 

 

INDEMNIFICATION  AGREEMENT 

This Agreement, made and entered into this 18th day of September, 2012
(“Agreement”), by and among CC Media Holdings, Inc. (the “Company”), a Delaware
corporation, Clear Channel Communications, Inc., a Texas corporation (“Opco”,
and together with the Company, the “Clear Channel Companies” and each a “Clear
Channel Company”), and Robert W. Pittman (“Indemnitee”):

WHEREAS, in light of the litigation costs and risks to directors and certain
consultants, resulting from their service to companies, and the desire of the
Clear Channel Companies to attract and retain qualified individuals to serve as
directors or, in certain circumstances, as consultants it is reasonable, prudent
and necessary for each of the Clear Channel Companies to indemnify and advance
expenses on behalf of its directors and, in certain circumstances, its
consultants to the extent permitted by applicable law so that they will serve or
continue to serve the Clear Channel Companies free from undue concern regarding
such risks;

WHEREAS, the Clear Channel Companies engaged Indemnitee as a consultant for the
period from November 15, 2010 through October 1, 2011 and have requested that
Indemnitee serve or continue to serve as a director of each of the Clear Channel
Companies and may have requested or may in the future request that Indemnitee
serve one or more Clear Channel Entities (as hereinafter defined) as a director
or in other capacities;

WHEREAS, Indemnitee has served as a consultant and is willing to serve as a
director of each of the Clear Channel Companies on the condition that he be so
indemnified; and

WHEREAS, Indemnitee may have certain rights to indemnification, advancement of
expenses and/or insurance provided by the Designating Stockholders (as
hereinafter defined) (or their affiliates), which Indemnitee, the Clear Channel
Companies and the Designating Stockholders (or their affiliates) intend to be
secondary to the primary obligation of the Clear Channel Companies to indemnify
Indemnitee as provided herein, with the Clear Channel Companies’ acknowledgement
of and agreement to the foregoing being a material condition to Indemnitee’s
willingness to serve as a consultant and as a director of each of the Clear
Channel Companies;

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Clear Channel Companies and Indemnitee do hereby covenant and agree
as follows:

1.                 Services by Indemnitee. Indemnitee agreed to serve as a
consultant and agrees to serve as a director of each of the Clear Channel
Companies. Indemnitee may at any time and for any reason resign from such
position(s) (subject to any contractual obligation under any other agreement or
any obligation imposed by operation of law).

2.                 Indemnification - General. On the terms and subject to the
conditions of this Agreement, the Clear Channel Companies shall indemnify
Indemnitee with respect to, and hold Indemnitee harmless from and against,
liabilities, losses, costs, Expenses (as hereinafter defined) and other matters
that may result from or arise in connection with Indemnitee’s Corporate Status
(as hereinafter defined) and shall advance Expenses to Indemnitee, to the
fullest extent permitted by applicable law. The indemnification obligations of
the Clear Channel Companies under this Agreement (a) are joint and several
obligations of each Clear Channel Company, (b) shall continue after such time as
Indemnitee ceases to serve as a director of the Clear Channel Companies or in
any other Corporate Status including without limitation as a non-director
advisor or consultant, and (c) include, without limitation, claims for monetary
damages against Indemnitee in respect of any alleged breach of fiduciary duty,
to the fullest extent permitted under applicable law (including, if applicable,
Section 145 of the Delaware General Corporation Law) as in existence on the date
hereof and as amended from time to time.

3.                 Proceedings Other Than Proceedings by or in the Right of the
Clear Channel Companies. If by reason of Indemnitee’s Corporate Status
Indemnitee is, or is threatened to be made, a party to or a participant in any
Proceeding (as hereinafter defined) other than a Proceeding by or in the right
of any of the Clear Channel Companies to procure a judgment in its favor, the
Clear Channel Companies shall indemnify Indemnitee with respect to, and hold
Indemnitee harmless from and against, all Expenses, liabilities, judgments,
penalties, fines and amounts paid in settlement (including all interest,
assessments and other charges paid or payable in connection with or in respect
of such liabilities, judgments, penalties, fines and amounts paid in settlement)
reasonably incurred by Indemnitee or on behalf of Indemnitee in connection with
such Proceeding or any claim, issue or matter therein, if Indemnitee acted in
good faith and in a manner Indemnitee reasonably believed to be in, or not
opposed to, the best interests of the applicable Clear Channel Company and, with
respect to any criminal Proceeding, had no reasonable cause to believe
Indemnitee’s conduct was unlawful.

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.3

 

4.                 Proceedings by or in the Right of the Clear Channel
Companies. If by reason of Indemnitee’s Corporate Status Indemnitee is, or is
threatened to be made, a party to or a participant in any Proceeding by or in
the right of any of the Clear Channel Companies to procure a judgment in its
favor, the Clear Channel Companies shall indemnify Indemnitee with respect to,
and hold Indemnitee harmless from and against, all Expenses reasonably incurred
by Indemnitee or on behalf of Indemnitee in connection with such Proceeding if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in, or not opposed to, the best interests of the applicable Clear Channel
Company; provided, however, that indemnification against such Expenses shall be
made in respect of any claim, issue or matter in such Proceeding as to which
Indemnitee shall have been adjudged by a court of competent jurisdiction to be
liable to the applicable Clear Channel Company only if (and only to the extent
that) the Court of Chancery of the State of Delaware or the court in which such
Proceeding shall have been brought or is pending shall determine that despite
such adjudication of liability and in light of all circumstances such
indemnification may be made.

5.                 Mandatory Indemnification in Case of Successful Defense.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of Indemnitee’s Corporate Status, a party to (or a
participant in) and is successful, on the merits or otherwise, in defense of any
Proceeding (including, without limitation, any Proceeding brought by or in the
right of any Clear Channel Company), the Clear Channel Companies shall indemnify
Indemnitee with respect to, and hold Indemnitee harmless from and against, all
Expenses reasonably incurred by Indemnitee or on behalf of Indemnitee in
connection therewith. If Indemnitee is not wholly successful in defense of such
Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, the Clear Channel
Companies will indemnify Indemnitee against all Expenses reasonably incurred by
Indemnitee or on behalf of Indemnitee in connection with each successfully
resolved claim, issue or matter. For purposes of this Section 5 and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, on substantive or procedural grounds,
shall be deemed to be a successful result as to such claim, issue or matter.

6.                 Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement or otherwise to indemnification by the Clear Channel
Companies for some or a portion of the Expenses, liabilities, judgments,
penalties, fines and amounts paid in settlement (including all interest,
assessments and other charges paid or payable in connection with or in respect
of such liabilities, judgments, penalties, fines and amounts paid in settlement)
incurred by Indemnitee or on behalf of Indemnitee in connection with a
Proceeding or any claim, issue or matter therein, but not, however, for the
total amount thereof, the Clear Channel Companies shall indemnify Indemnitee for
that portion thereof to which Indemnitee is entitled.

7.                 Indemnification for Additional Expenses Incurred to Secure
Recovery or as Witness. 

a.                    The Clear Channel Companies will indemnify Indemnitee with
respect to, and hold Indemnitee harmless from and against, any and all Expenses
and, if requested by Indemnitee, will (within twenty (20) calendar days of such
request) advance such Expenses to Indemnitee, which are reasonably incurred by
Indemnitee in connection with any action brought by Indemnitee for
(i) indemnification or advance payment of Expenses by the Clear Channel
Companies under this Agreement, any other agreement, the Certificate of
Incorporation or By-laws of the applicable Clear Channel Company as now or
hereafter in effect; or (ii) recovery under any director and officer liability
insurance policies maintained by any Clear Channel Entity to the fullest extent
permitted by law.

b.                   To the extent that Indemnitee is, by reason of Indemnitee’s
Corporate Status, a witness in any Proceeding to which Indemnitee is not a
party, the Clear Channel Companies will indemnify Indemnitee with respect to,
and hold Indemnitee harmless from and against, and the Clear Channel Companies
will advance, all Expenses reasonably incurred by Indemnitee or on behalf of
Indemnitee in connection therewith.

8.                 Advancement of Expense. 

a.                    The Clear Channel Companies shall advance all Expenses
reasonably incurred by or on behalf of Indemnitee in connection with the
investigation, defense, settlement or appeal of any Proceeding within twenty
(20) calendar days after the receipt by the Company of a statement or statements
from Indemnitee requesting such advance or advances from time to time, whether
prior to or after final disposition of such Proceeding. Such advances shall, in
all events, be (i) unsecured and interest free; and (ii) made without regard to
Indemnitee’s ability to repay the advances.

b.                   To obtain advancement of Expenses under this Agreement,
Indemnitee shall submit to the Company a written request for advancement of
Expenses and, to the extent required by applicable law, an unsecured written
undertaking by or on behalf of Indemnitee to repay any Expenses advanced if it
shall ultimately be determined that Indemnitee is not entitled to be indemnified
against such Expenses. Upon submission of such request for advancement of
Expenses and unsecured written undertaking, Indemnitee shall be entitled to
advancement of

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.3

 

Expenses as provided in this Section 8, and such advancement of Expenses shall
continue until such time (if any) as there is a final judicial determination
that Indemnitee is not entitled to indemnification.

9.                 Certain Agreements Related to Indemnification. 

a.             To obtain indemnification under this Agreement, Indemnitee shall
submit to the Company a written request for indemnification at such time as
determined by Indemnitee in Indemnitee’s sole discretion.

b.             At any time after submission by Indemnitee of a request for
indemnification pursuant to Section 9(a), either the Company or Indemnitee may
petition the Court of Chancery of the State of Delaware for resolution of any
objection to such request which may be made by the Company. The Clear Channel
Companies will pay any and all Expenses reasonably incurred in connection with
the investigation and resolution of such issues.

c.                    Indemnitee shall have the sole right and obligation to
control the defense or conduct of any claim or Proceeding with respect to
Indemnitee. Indemnitee will not compromise or settle any claim or Proceeding,
release any claim, or make any admission of fact, law, liability or damages with
respect to any losses for which indemnification is sought hereunder without the
prior written consent of applicable Clear Channel Company, which consent shall
not be unreasonably withheld. None of the Clear Channel Companies will, with
respect to any person or entity, settle any claim or Proceeding, release any
claim, or make any admission of fact, law or liability or damages, or assign,
pledge or permit any subrogation with respect to the foregoing, or permit any
Clear Channel Entity to do any of the foregoing, to the extent such settlement,
release, admission, assignment, pledge or subrogation in any way adversely
affects Indemnitee or directly or indirectly imposes any expense, liability,
damages, debt, obligation or judgment on Indemnitee.

d.                   The parties intend and agree that, to the extent permitted
by law, in connection with any determination with respect to entitlement to
indemnification hereunder: (i) it will be presumed that Indemnitee is entitled
to indemnification under this Agreement, and that the Clear Channel Entities or
any other person or entity challenging such right will have the burden of proof
to overcome that presumption in connection with the making by any person,
persons or entity of any determination contrary to that presumption; (ii) the
termination of any action, suit or proceeding by judgment, order, settlement,
conviction, or upon a plea of nolo contendere  or its equivalent, shall not, of
itself, create a presumption that Indemnitee did not act in good faith and in a
manner which Indemnitee reasonably believed to be in or not opposed to the best
interests of the applicable Clear Channel Entity, and, with respect to any
criminal action or proceeding, had reasonable cause to believe that Indemnitee’s
conduct was unlawful; (iii) Indemnitee will be deemed to have acted in good
faith if Indemnitee’s action is based on the records or books of account of the
applicable Clear Channel Entity, including financial statements, or on
information supplied to Indemnitee by the officers, employees, or committees of
the board of directors of the applicable Clear Channel Entity, or on the advice
of legal counsel for the applicable Clear Channel Entity or on information or
records given in reports made to the applicable Clear Channel Entity by an
independent certified public accountant or by an appraiser or other expert or
advisor selected by the applicable Clear Channel Entity; and (iv) the knowledge
and/or actions, or failure to act, of any director, officer, agent or employee
of any of the Clear Channel Entities or relevant enterprises will not be imputed
to Indemnitee in a manner that limits or otherwise adversely affects
Indemnitee’s rights hereunder. The provisions of this clause (d) shall not be
deemed to be exclusive or to limit in any way the other circumstances in which
Indemnitee may be deemed to have met the applicable standard of conduct set
forth in this Agreement.

e.                    Indemnitee agrees to notify the Company promptly upon
being served with any summons, citation, subpoena, complaint, indictment,
information or other document relating to any Proceeding or matter which may be
subject to indemnification or advancement of Expenses covered hereunder;
provided, however, that any failure of Indemnitee to so notify the Company will
not relieve the Clear Channel Companies of any obligation which they may have to
Indemnitee under this Agreement or otherwise. If at the time of receipt of any
such request for indemnification or notice the Clear Channel Companies have
director and officer insurance policies in effect, the Clear Channel Companies
will promptly notify the relevant insurers in accordance with the procedures and
requirements of such policies.

10.              Other Rights of Recovery; Insurance; Subrogation, etc. 

a.             The rights of indemnification and to receive advancement of
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, under the Clear Channel Entities’ Certificates of Incorporation or By-Laws,
or under any other agreement, vote of stockholders or resolution of directors of
any Clear Channel Entity, or otherwise. Indemnitee’s rights under this

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.3

 

Agreement are present contractual rights that fully vest upon Indemnitee’s first
service as a director or officer of any of the Clear Channel Companies. No
amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in Indemnitee’s Corporate
Status prior to such amendment, alteration or repeal. To the extent that a
change in the General Corporation Law of the State of Delaware (or other
applicable law), whether by statute or judicial decision, permits greater
indemnification or advancement of Expenses than would be afforded currently
under the Clear Channel Entities’ Certificates of Incorporation or By-Laws and
this Agreement, it is the intent of the parties hereto that Indemnitee enjoy by
this Agreement the greater benefits so afforded by such change. No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

b.             To the extent that any of the Clear Channel Entities maintains an
insurance policy or policies providing liability insurance for directors,
officers, advisors, consultants, other types of employees, fiduciaries,
representatives, partners or agents of any Clear Channel Entity, Indemnitee
shall be covered by such policy or policies in accordance with its or their
terms to the maximum extent of the coverage available for any director, officer,
advisor, consultant, other type of employee, fiduciary, representative, partner
or agent insured under such policy or policies.

c.             In the event of any payment by a Clear Channel Company under this
Agreement, such Clear Channel Company shall be subrogated to the extent of such
payment to all of the rights of recovery of Indemnitee against any other Clear
Channel Entity, and Indemnitee hereby agrees, as a condition to obtaining any
advancement or indemnification from the Clear Channel Companies, to assign all
of Indemnitee’s rights to obtain from such other Clear Channel Entity such
amounts to the extent that they have been paid to or for the benefit of
Indemnitee as advancement or indemnification under this Agreement and are
adequate to indemnify Indemnitee with respect to the costs, Expenses or other
items to the full extent that Indemnitee is entitled to indemnification or other
payment hereunder; and Indemnitee will (upon request by the Company) execute all
papers required and take all action necessary to secure such rights, including
execution of such documents as are necessary to enable the Company to bring suit
or enforce such rights.

d.             Each of the Clear Channel Companies hereby unconditionally and
irrevocably waives, relinquishes and releases, and covenants and agrees not to
exercise (and to cause each of the other Clear Channel Entities not to
exercise), any rights that such Clear Channel Company may now have or hereafter
acquire against any Designating Stockholder (or former Designating Stockholder)
or Indemnitee that arise from or relate to the existence, payment, performance
or enforcement of the Clear Channel Companies’ obligations under this Agreement
or under any other indemnification agreement (whether pursuant to contract,
bylaws or charter), including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of Indemnitee against any Designating
Stockholder (or former Designating Stockholder) or Indemnitee, whether or not
such claim, remedy or right arises in equity or under contract, statute or
common law, including, without limitation, the right to take or receive from any
Designating Stockholder (or former Designating Stockholder) or Indemnitee,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right.

e.             The Clear Channel Companies shall not be liable under this
Agreement to pay or advance to Indemnitee any amounts otherwise indemnifiable
hereunder if and to the extent that Indemnitee has otherwise actually received
such payment under any insurance policy, contract, agreement or otherwise;
provided, however, that (i) the Clear Channel Companies hereby agree that they
are the indemnitors of first resort (i.e., their obligations to Indemnitee under
this Agreement are primary and any obligation of any Designating Stockholder (or
any affiliate thereof) to provide advancement or indemnification for the same
Expenses, liabilities, judgments, penalties, fines and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses, liabilities,
judgments, penalties, fines and amounts paid in settlement) incurred by
Indemnitee are secondary), and (ii) if any Designating Stockholder (or any
affiliate thereof other than a Clear Channel Entity) pays or causes to be paid,
for any reason, any amounts otherwise indemnifiable hereunder or under any other
indemnification agreement (whether pursuant to contract, bylaws or charter) with
any director or officer of any Clear Channel Company, then (x) such Designating
Stockholder (or such affiliate, as the case may be) shall be fully subrogated to
all rights of Indemnitee with respect to such payment and (y) the Clear Channel
Companies shall reimburse such Designating Stockholder (or such other affiliate)
for the payments actually made. The Clear Channel Companies shall take any and
all actions as may reasonably be requested by Indemnitee or any Designating

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.3

 

Stockholder to cause director and officer liability insurance policies
maintained by the Clear Channel Companies, and those maintained by any other
applicable Clear Channel Entity, to be paid and exhausted to cover any Expenses,
liabilities, judgments, penalties, fines and amounts paid in settlement
(including all interest, assessments and other charges paid or payable in
connection with or in respect of such Expenses, liabilities, judgments,
penalties, fines and amounts paid in settlement) that could be subject to
indemnification hereunder before claims are made with respect to such matters
under any director and officer liability insurance policies that may be
maintained by any Designating Stockholder or any of their affiliates (other than
affiliates that are Clear Channel Entities or subsidiaries thereof), it being
understood and agreed that it is the intent of the parties that any such
policies maintained by any Designating Stockholder or any of such other
affiliates would be called upon to provide excess insurance coverage only to the
extent of any failure of any liability insurance policies maintained by the
Clear Channel Entities to make payment of any amounts for which coverage is also
available under any liability insurance policies maintained by any Designating
Stockholder or any of their affiliates (other than affiliates that are Clear
Channel Entities or subsidiaries thereof).

f.              The Clear Channel Companies’ obligation to indemnify or advance
Expenses hereunder to Indemnitee in respect of or relating to Indemnitee’s
service at the request of any of the Clear Channel Companies as a director,
officer, advisor, consultant, other type of employee, fiduciary, representative,
partner or agent of any other Clear Channel Entity shall be reduced by any
amount Indemnitee has actually received as payment of indemnification or
advancement of Expenses from such other Clear Channel Entity, except to the
extent that such indemnification payments and advance payment of Expenses when
taken together with any such amount actually received from other Clear Channel
Entities or under director and officer insurance policies maintained by one or
more Clear Channel Entities are inadequate to fully pay all costs, Expenses or
other items to the full extent that Indemnitee is entitled to indemnification or
other payment hereunder.

11.              Employment Rights; Successors; Third Party Beneficiaries. 

a.             This Agreement shall not be deemed an employment contract between
the Clear Channel Companies and Indemnitee. This Agreement shall continue in
force as provided above after Indemnitee has ceased to serve the Clear Channel
Companies as a director, officer or in other non-director capacities, including
without limitation as an advisor or consultant.

b.             This Agreement shall be binding upon each of the Clear Channel
Companies and their successors and assigns and shall inure to the benefit of
Indemnitee and his heirs, executors and administrators.

c.             The Designating Stockholders are express third party
beneficiaries of this Agreement, are entitled to rely upon this Agreement, and
may specifically enforce the Clear Channel Companies’ obligations hereunder
(including but not limited to the obligations specified in Section 10 of this
Agreement).

12.              Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby; (b) such provision or provisions
shall be deemed reformed to the extent necessary to conform to applicable law
and to give the maximum effect to the intent of the parties hereto; and (c) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any Section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

13.              Exception to Right of Indemnification or Advancement of
Expenses. Except as provided in Section 7(a) of this Agreement or as may
otherwise be agreed by any Clear Channel Company, Indemnitee shall not be
entitled to indemnification or advancement of Expenses under this Agreement with
respect to any Proceeding brought by Indemnitee (other than a Proceeding by
Indemnitee by way of defense or to enforce his rights under this Agreement or
under statute or other law including any rights under Section 145 of the
Delaware General Corporation Law), unless the bringing of such Proceeding or
making of such claim shall have been approved by the Board of Directors of the
applicable Clear Channel Company.

14.              Definitions. For purposes of this Agreement:

a.             “Abrams Funds” means Abrams Capital Partners I, LP, Abrams
Capital Partners II. LP, Whitecrest Partners, LP, Abrams Capital International,
Ltd. and Riva Capital Partners, LP, and any other investment fund or related

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.3

 

management company or general partner that is an affiliate of any of the
foregoing entities or that is advised by the same investment adviser as any of
the foregoing entities or by an affiliate of such investment adviser.

b.             “Bain Entities” means Bain Capital Partners, LLC, a Delaware
limited liability company, Bain Capital (CC) IX, L.P., Bain Capital (CC) IX
Offshore, L.P., Bain Capital (CC) IX Coinvestment, L.P., Bain Capital (CC) IX
Coinvestment Offshore, L.P. and Bain Capital CC Investors, L.P., Bain Capital
(CC) X, L.P., Bain Capital (CC) X Offshore, L.P., Bain Capital (CC) X
Coinvestment, L.P., Bain Capital (CC) X Coinvestment Offshore, L.P., and any
other investment fund or related management company or general partner that is
an affiliate of any of the foregoing entities or that is advised by the same
investment adviser as any of the foregoing entities or by an affiliate of such
investment adviser.

c.             “Board of Directors” refers to the board of directors of the
Company.

d.             “Certificate of Incorporation” means, with respect to any entity,
(i) in the case of the Company, its certificate of incorporation, (ii) in the
case of Opco, its articles of incorporation, and (iii) in the case of any other
entity, its certificate of incorporation, articles of incorporation or similar
constating document.

e.             “Clear Channel Entity” means any Clear Channel Company, any of
their respective subsidiaries and any other corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise with respect to which Indemnitee serves as a director, officer,
advisor, consultant, other type of employee, partner, representative, fiduciary
or agent, or in any similar capacity, at the request of any Clear Channel
Company.

f.              “Corporate Status” describes the status of a person in his or
her capacity as a director or officer of any of the Clear Channel Companies
(including, without limitation, one who serves at the request of any of the
Clear Channel Companies as a director, officer, employee, fiduciary or agent of
any Clear Channel Entity), or in any other capacity in which he or she serves
any of the Clear Channel Companies, including without limitation as a
non-director advisor or consultant..

g.             “Designating Stockholder” means any of the Sponsors and any HF
Fund, in each case so long as an individual designated (directly or indirectly)
by the Sponsors or any HF Fund, or any of their respective affiliates (as
provided by the Company’s Certificate of Incorporation, By-laws, Stockholders
Agreement, the HF Voting Agreement and the limited liability company agreement
of Clear Channel Capital IV, LLC), serves as a director of any Clear Channel
Entity and shall also be deemed to include any Abrams Fund for so long as David
Abrams serves as a director of any Clear Channel Entity.

h.             “Expenses” shall mean all reasonable costs, fees and expenses and
shall specifically include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees and costs of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, being or preparing to be a witness, in,
or otherwise participating in, a Proceeding, including, but not limited to, the
premium for appeal bonds, attachment bonds or similar bonds and all interest,
assessments and other charges paid or payable in connection with or in respect
of any such Expenses.

i.              “HF Funds” means Highfields Capital I LP, a Delaware limited
partnership, Highfields Capital II LP, a Delaware limited partnership,
Highfields Capital III L.P., an exempted limited partnership organized under the
laws of the Cayman Islands, B.W.I., and Highfields Capital Management LP, a
Delaware limited partnership, and any other investment fund or related
management company or general partner that is an affiliate of any of the
foregoing entities or that is advised by the same investment adviser as any of
the foregoing entities or by an affiliate of such investment adviser.

j.              “HF Voting Agreement” means the Amended and Restated Voting
Agreement dated as of May 13, 2008 by and among the Company, the HF Funds and
certain other parties.

k.             “Proceeding” includes any actual, threatened, pending or
completed action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened,
pending or completed proceeding, whether brought by or in the right of any Clear
Channel Company or otherwise and whether civil, criminal, administrative or
investigative in nature, in which Indemnitee was, is, may be or will be involved
as a party, witness or otherwise, by reason of Indemnitee’s Corporate Status or
by reason of any action taken by him or of any inaction on his part while acting
as director or officer of any Clear Channel Entity, or while serving any Clear

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.3

 

Channel Entity in any other non-director capacities, including without
limitation as an advisor or consultant  (in each case whether or not he is
acting or serving in any such capacity or has such status at the time any
liability or expense is incurred for which indemnification or advancement of
Expenses can be provided under this Agreement).

l.              “Sponsors” means, collectively, the Bain Entities and the THL
Entities.

m.            “Stockholders Agreement” means the Stockholders Agreement dated as
of July 29, 2008 by and among the Company and certain of its stockholders,
including Clear Channel Capital IV, LLC, Clear Channel Capital V, L.P. and
certain other stockholders.

n.             “Texas Acts” means the Business Corporation Act of the State of
Texas and the Business Organization Code of the State of Texas.

o.             “THL Entities” means THL Managers VI, LLC, a Delaware limited
liability company, Thomas H. Lee Equity Fund VI, L.P., Thomas H. Lee Parallel
Fund VI, L.P., Thomas H. Lee Parallel (DT) Fund VI, L.P. and THL Equity Fund VI
Investors (Clear Channel), L.P., and any other investment fund or related
management company or general partner that is an affiliate of any of the
foregoing entities or that is advised by the same investment adviser as any of
the foregoing entities or by an affiliate of such investment adviser.

15.           Construction. Whenever required by the context, as used in this
Agreement the singular number shall include the plural, the plural shall include
the singular, and all words herein in any gender shall be deemed to include (as
appropriate) the masculine, feminine and neuter genders.

16.           Reliance; Integration. 

a.             The Clear Channel Companies expressly confirm and agree that they
have entered into this Agreement and assumed the obligations imposed on each of
them hereby in order to induce Indemnitee to serve the Clear Channel Companies
as a director and/or officer, or in other non-director capacities, including
without limitation as an advisor or consultant, and the Clear Channel Companies
acknowledge that Indemnitee is relying upon this Agreement in serving the Clear
Channel Companies as a director and/or officer, or in other non-director
capacities, including without limitation as an advisor or consultant.

b.             This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof.

17.              Modification and Waiver. No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

18.              Notice Mechanics. All notices, requests, demands or other
communications hereunder shall be in writing and shall be deemed to have been
duly given if (i) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been direct, or (ii) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed:

 

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.3

 

If to Indemnitee to:

Robert W. Pittman

Clear Channel

75 Rockefeller Plaza

23rd Floor

New York, NY 10019

 

With a copy to:

 

Marty Edelman

Paul, Hastings, Janosky, Walker

75 East 55th Street

9th Floor

New York, NY 10022

 

and to:

 

Robyn Transport

TAG Associates

75 Rockefeller Plaza

9th Floor

New York, NY 10019

If to any Clear Channel Company to:

 

CC Media Holdings, Inc.

Clear Channel Communications, Inc.

200 East Basse Road

San Antonio, TX 78209

Attn:   General Counsel

 

With a copy to:

 

Kirkland & Ellis LLP

300 North LaSalle

Chicago, IL 60654

Attn:  James S. Rowe

 

or to such other address as may have been furnished (in the manner prescribed
above) as follows: (a) in the case of a change in address for notices to
Indemnitee, furnished by Indemnitee to the Company or Opco and (b) in the case
of a change in address for notices to any Clear Channel Company, furnished by
the Clear Channel Companies to Indemnitee.

19.              Contribution. To the fullest extent permissible under
applicable law, if the indemnification provided for in this Agreement is
unavailable to Indemnitee for any reason whatsoever, the Clear Channel
Companies, in lieu of indemnifying Indemnitee, shall contribute to the amount
incurred by Indemnitee, whether for judgments, fines, penalties, excise taxes,
amounts paid or to be paid in settlement and/or for reasonably incurred
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Clear Channel Companies and Indemnitee as a result of
the event(s) and/or transaction(s) giving cause to such Proceeding; and/or
(ii) the relative fault of the Clear Channel Companies (and their other
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).

20.              Governing Law; Submission to Jurisdiction; Appointment of Agent
for Service of Process. This Agreement and the legal relations among the parties
shall, to the fullest extent permitted by law, be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. The Clear Channel Companies and Indemnitee hereby
irrevocably and unconditionally (i) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the
Chancery Court of the State of Delaware (the “Delaware Court”), and not in any
other state or federal court in the United States of America or any court in any
other country, (ii) consent to submit to the

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.3

 

exclusive jurisdiction of the Delaware Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, (iii) waive any
objection to the laying of venue of any such action or proceeding in the
Delaware Court, and (iv) waive, and agree not to plead or to make, any claim
that any such action or proceeding brought in the Delaware Court has been
brought in an improper or otherwise inconvenient forum.

21.              Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

22.              Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.

[Remainder of Page Intentionally Blank]

 

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.3

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

 

 

 

CC MEDIA HOLDINGS, INC.

 

 

By:

 

 /s/ Robert H. Walls, Jr.

Name:

 

 

Title:

 

 

 

CLEAR CHANNEL COMMUNICATIONS, INC.

 

 

By:

 

 /s/ Robert H. Walls, Jr.

Name:

 

 

Title:

 

 

 

INDEMNITEE:

 

 /s/ Robert W. Pittman

Name:

 

Robert W. Pittman

 

 

 

--------------------------------------------------------------------------------

 